SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff-Appellant William Bowens appeals the judgment of the United States District Court for the Western District of New York (Skretny, J.) granting summary judgment for BFI Waste Systems of North America, Inc. (“BFI”) and BFI Waste Management Systems, in Bowens’ personal injury action. By order dated June 13, 2001, Judge Skretny adopted the Report and Recommendation of United States Magistrate Judge H. Kenneth Schroeder, and dismissed the action.
On appeal, Bowens challenges the lower court’s conclusion that as a matter of law, Bowens was a “special employee” of BFI. Bowens also challenges (for the first time) the removal of this action to federal court on the basis that there is no diversity of citizenship.
We are satisfied that diversity jurisdiction exists. Bowens is a citizen of New York, and defendant BFI Waste Systems of North America, Inc. is incorporated and maintains its principal place of business outside New York. The other named defendant, BFI Waste Management Systems, a/k/a BFI Waste Management Systems, Inc., is not an existing corporate entity. Since Bowens seeks $1.5 million in damages, the amount in controversy exceeds $75,000. See 28 U.S.C. § 1441.
With respect to Bowens’ challenge on the determination of his status of a “special employee,” we affirm the judgment of the district court for substantially the reasons stated in Judge Skretny’s Order dated June 13, 2001, and Magistrate Judge Schroeder’s Report and Recommendation and Order dated April 12, 2001. We also find that plaintiffs challenge to the removal lacks merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.